Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 5 recites the limitation “the printed circuit board “in line 3 and 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to "a printed circuit board” or define “ printed circuit board” earlier in the claim.

	
	




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cope (US. Pub. No. 2004/0065822 A1) in view of BRENAN et al. (US. Pub. No. 2016/0160265 A1).

Regarding claim 1, Cope teaches a thermal imaging assembly([see in Fig. 4-6]-thermal imaging system), comprising: a thermal imaging device including a thermal sensor([see in fig. 16 and para 0023]- in Fig. 16 shows a thermal imaging sensor); a transistor to generate heat ([para 0005; 0009 and para 0042]- calibration flag is typically coupled to a thermoelectric cooler (TEC), which is a small heat pump that heats or cools the calibration flag to the desired temperature (i.e., desired level of photon flux).  The TEC is coupled to a heat sink, which is used to help maintain the desired temperature and prevent temperature elevation drift or overheating).
However, Cope does not explicitly disclose a thermal jacket forming a cavity to house the thermal imaging device, the thermal jacket forming a space around the thermal imaging device, the thermal jacket thermally coupled to the transistor to transmit heat generated by the transistor to the cavity; and an insulative shell disposed around the thermal jacket to maintain a temperature of the thermal imaging device within the insulative shell.
In an analogous art, BRENAN teaches a thermal jacket forming a cavity to house the thermal imaging device, the thermal jacket forming a space around the thermal imaging device, the thermal jacket thermally coupled to the transistor to transmit heat generated by the transistor to the cavity([see in Fig. 9]- a constant-temperature heat sink 910.  The case 902 is fabricated with a bottom platen 906 that is thermally and electrically conductive and placed in intimate thermal contact with a constant temperature heat sink 910 kept at a temperature substantially below the PCR annealing temperature; see also in Fig. 9 element 912 electrically insulating dielectric layer 912 ); and an insulative shell disposed around the thermal jacket to maintain a temperature of the thermal imaging device within the insulative shell([see in Fi.g 9]-in fig. 9 discloses a constant-temperature heat sink 910.  The case 902 is fabricated 
Regarding claim 3, BRENAN teaches a thermal interface disposed between the transistor and the thermal jacket, the thermal interface to transmit heat generated by the transistor to the thermal jacket([see in Fi.g 9]-in fig. 9 discloses a constant-temperature heat sink 910.  The case 902 is fabricated with a bottom platen 906 that is thermally and electrically conductive and placed in intimate thermal contact with a constant temperature heat sink 910 kept at a temperature substantially below the PCR annealing temperature; [see also para 0099]- Heat from the platen 906 flows partially into the heat sink 910 and partially into the through-hole array 202 by way of the intervening fluid. Opening the switch stops the flow of current and production of heat within the platen 910.  Heat now flows out of the through-hole array 202 and into the lower temperature heat sink 910.  The rate of heat transfer into and out of the case 902 is governed by the thermal conductivity and specific heat of the materials between the array 202 and the heat sink 910, as well as the thermal properties of the array 202 and the heat sink 910 themselves).

Regarding claim 6, BRENAN teaches a printed circuit board disposed along a first side of the thermal imaging device, and wherein the thermal jacket and insulative shell extend toward the printed circuit board around a side perimeter of the thermal imaging device([see in Fig. 9]- ([see in Fig 9]-in fig. 9 discloses a constant-temperature heat sink 910.  The case 902 is fabricated with a bottom platen 906 that is thermally and electrically conductive and placed in intimate thermal contact with a constant temperature heat sink 910 kept at a temperature substantially below the PCR annealing temperature)).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 7 have been met in claim 1.
Regarding claim 9, BRENAN teaches wherein the cavity defines a space around the thermal camera ([0110]- an infrared sensitive camera can be used to image the array 202).
Regarding claim 12, Cope teaches circuits to control a temperature of the thermal camera([para 0005]- Thermal imaging device performance, such as with a FPA for example, is typically degraded due to non-uniform responses among the individual microbolometer detectors to uniform incident infrared radiation.  Factors contributing to the performance degradation include variations in the infrared radiation absorption coefficient, resistance, temperature coefficient of resistance (TCR), heat capacity, and thermal conductivity of the individual detectors).

Regarding claim 14, Cope teaches controlling the heat generation with a feedback control loop([para 0005]- Thermal imaging device performance, such as with a FPA for example, is typically degraded due to non-uniform responses among the individual microbolometer detectors to uniform incident infrared radiation.  Factors contributing to the performance degradation include variations in the infrared radiation absorption coefficient, resistance, temperature coefficient of resistance (TCR), heat capacity, and thermal conductivity of the individual detectors).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN as applied to claim 1 above and further in view of Kottilingam et al. (US. Pub. No. 2018/0104742 A1).

Regarding claim 2, the combination of Cope and BRENAN don’t explicitly disclose wherein the thermal imaging device is a non-contact thermal imaging device.
In an analogous art, Kottlingam teaches wherein the thermal imaging device is a non-contact thermal imaging device([para 0021]- Thermographic inspection is the nondestructive testing of objects through imaging of thermal patterns on the object's surface.  Thermographic inspection is often preferred to other nondestructive testing techniques such as ultrasonic inspection and radiographic inspection, for various advantages offered by thermographic inspection.  Thermographic inspection is non-.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN as applied to claim 1 above and further in view of Gotheil-Yelle et al. (US. Pub. No. 2015/0323972 A1).

Regarding claim 5, the combination of Cope and BRENAN don’t explicitly disclose a thermopile mounted to the printed circuit board.
In an analogous art, Gotheil-Yelle teaches a thermopile mounted to the printed circuit board ([see in Fig. 6A-6D]- thermal imaging of a component  part of an implementation system 5 is monitored and processed in accordance with the present invention.  As shown in FIGS. 6A-6B, a thermal image of a circuit board 600 of a power source 5 is depicted having an overlaid grid plot layout 610 and showing heat scaling.  In accordance with the one or more embodiments of the invention as shown in FIG. 6C, a thermopile integration of such thermal imaging is shown on a mobile device 620 for monitoring and controlling one or more component parts of the power source for optimal  operation thereof). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN as applied to claims 1 and 7 above and further in view of Zheng, Yan (CN 103065567 B).

Regarding claim 8, the combination of Cope and BRENAN don’t explicitly disclose wherein the thermal jacket comprises a ceramic filled silicon foam.
In an analogous art Zheng teaches wherein the thermal jacket comprises a ceramic filled silicon foam ([abstract] - preparation of an infrared observation indication device includes an infrared conversion material coating, a near infrared reflection material layer and a radiating basic substrate. The preparation is characterized in that the near infrared reflection material layer is coated on the radiating basic substrate, and the infrared conversion material coating is coated on the surface of the near infrared reflection material layer. When near infrared laser radiates the infrared conversion material coating). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zheng to the modified system of Cope and BRENAN an infrared observation instructions of preparation of the device, through the infrared converting material .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN as applied to claims 1 and 7 above and further in view of  Aponte Luis (US. Pub. No. 2019/0318598 A1; hereinafter as Luis).

Regarding claim 10, the combination of Cope and BRENAN don’t explicitly disclose a window disposed across an opening of the thermal jacket, the window positioned at a field of view of the sensor.
In an analogous art, Luis teaches a window disposed across an opening of the thermal jacket, the window positioned at a field of view of the sensor ([see in Fig. 1]- the protective jacket (101a) there is a thermal insulating layer (101b)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zheng to the modified system of Cope and BRENAN method for detecting emergencies in public facilities, buildings, vehicles and transportation networks including the use of thermal imaging capture devices [Luis; para 0001].

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of BRENAN as applied to claims 1 and 7 above and further in view of  Yee (US. Pub. No. 2011/0064402 A1).


In an analogous art, Yee teaches a microcontroller coupled to a printed circuit board to control the transistor heat generation ([see in Fig. 2]- heat is being generated using a printed circuit board 202 ).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zheng to the modified system of Cope and BRENAN establishing and maintaining precision alignment in an optical system [Yee abstract].
Regarding claim 15, Yee teaches maintaining the transistor on a printed circuit board disposed along an open side of the thermally conductive jacket([see in Fig. 2]- heat is being generated using a printed circuit board 202).



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	MEIR, US 2013/0342701 A1, discloses a thermal vision countermeasure system to enable concealment of objects from identification by thermal imaging night vision systems.
2.	Xie et. al., US 2010/0236743 A1, discloses Object detection method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487